DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "66" (see Specification, p. 7, lines 11, 13-14, and 19-20) and "54" (see Specification, p. 7, line 27; p. 8, line 1) have both been used to designate “the pusher plate”. 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “60” has been used to designate both “the deployment mechanism” (see Specification, p. 7, lines 7 and 10) and “the lever arm” (see Specification, p. 7, lines 26-30; p. 8, line 2).

The drawings are objected to because fig. 10, element 74 does not point to any feature in the figure.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitations "said hinge" in line 1, “said root segment” in line 1, and “said tip segment” in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim.
For purposes of examination, claim 11 is interpreted by the Examiner to read “The apparatus of claim 10…”.

Claim 18 recites a method, but it depends from an apparatus claim. Furthermore, claim 18 recites the limitations "the method of claim 16" and “said satellite”. There is insufficient antecedent basis for these limitations in the claim.
For purposes of examination, claim 18 is interpreted by the Examiner to read “The method of claim 17…”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Francis (US 5635946 A), hereinafter referred to as “Francis” in view of Hong et al. (US 20190207317 A1), hereinafter referred to as “Hong”.

Regarding claim 1, Francis teaches an apparatus comprising a frame (figs. 1-2, element 14; col. 3, lines 31-33) and an antenna (fig. 1; col. 2, lines 50-54), said antenna (fig. 1) comprising ribs (figs. 1-2, elements 16; col. 3, lines 19-26) that have been folded to fit within said frame (figs. 1-2, element 14), a conductive mesh (fig. 1, element 12; col. 2, lines 50-54) coupled to said ribs (figs. 1-2, elements 16), an arm (fig. 1, element 20; col. 3, lines 12-16) that has been folded to fit (fig. 2; col. 3, lines 30-33) within said frame (figs. 1-2, element 14), and a feed (fig. 1, element 30; col. 3, lines 16-17) disposed at a distal end (fig. 1, element 32; col. 3, lines 16-17) of said arm (fig. 1, element 20).
Francis does not teach said feed comprises a dielectric in contact with first and second conductive paths .
Hong teaches said feed comprises a dielectric in contact with first and second conductive paths (fig. 2; para. [0046] – each spiral element is a conductive path).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus described in Francis such that said feed comprises a dielectric in contact with first and second conductive paths, as described in Hong. Doing so allows for wide bandwidth and good impedance matching in the device (Hong, para. [0046]-[0047]).
Regarding claim 2, Francis does not teach said first and second conductive paths define first and second spirals.
Hong teaches said first and second conductive paths define first and second spirals (fig. 2; para. [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus described in Francis such that said first and second conductive paths define first and second spirals, as described in Hong. Doing so allows for wide bandwidth and good impedance matching in the device (Hong, para. [0046]-[0047]).
Regarding claim 3, Francis does not teach said conductive paths have constant width.
Hong teaches said conductive paths (fig. 2; para. [0046]) have constant width (para. [0046] – “An ASA consists of two conductive radiator arms …an arm width (w) of 0.7 millimeters”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus described in Francis such that said conductive paths have constant width, as described in Hong. Doing so allows for wide bandwidth and good impedance matching in the device (Hong, para. [0046]-[0047]).
Regarding claim 4, Francis teaches said arm (figs. 1-2, element 20) comprises a distal segment (fig. 1, element 28; col. 3, lines 15-17) and a proximal segment (fig. 1, element 26; col. 3, lines 15-17), said distal end (fig. 1, element 32) being an end of said distal segment (fig. 1, element 28), and wherein said arm (fig. 1, element 20) further comprises a joint (fig. 1, element 22; col. 3, lines 15-17) between said distal (fig. 1, element 28) and proximal (fig. 1, element 26) segments.
Regarding claim 13, Francis teaches a satellite (col. 1, lines 15-19; col. 3, lines 1-5), wherein said antenna (fig. 1) and frame (figs. 1-2, element 14) are constituent parts of said satellite (col. 1, lines 15-19).  
Regarding claim 14, Francis implicitly teaches a satellite network, wherein said antenna (fig. 1) and frame (figs. 1-2, element 14) are constituent parts of a satellite (col. 1, lines 15-19; col. 3, lines 1-3) of said satellite network (co. 1, lines 15-19; col. 3, lines 1-3 – satellite implies a satellite network).
Francis does not explicitly teach a satellite network, wherein said antenna and frame are constituent parts of a satellite of said satellite network.
Hong explicitly teaches a satellite network, wherein said antenna and frame are constituent parts of a satellite of said satellite network (fig. 1B; para. [0038]-[0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus described in Francis to include a satellite network, wherein said antenna and frame are constituent parts of a satellite of said satellite network, as described in Hong. Doing so allows for the antenna to communicate with other devices in a system.

Claims 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Francis in view of Hong, as applied to claim 1 above, and further in view of Kondo (US 4994816 A ), hereinafter referred to as “Kondo”.
Regarding claim 5, the combination of Francis and Hong, as modified, does not teach said arm comprises at least three segments and at least three joints, said joints being disposed to permit articulation of segments relative to each other.
Kondo teaches said arm (figs. 1 and 15, element 50; col. 2, lines 61-65) comprises at least three segments (figs. 15-18, elements 54 and 56; col. 4, lines 28-30 – “First arm 54 has a first end pivotally connected to reflector-mounting member 51 and a second end hinged to second arm 56”; col. 4, lines 32-34 – “Second arm 56 includes a hinge portion located at an intermediate portion thereof, so that it can be folded in two”; fig. 17 as annotated below, elements S1, S2, S3) and at least three joints (fig. 17 as annotated below, elements J1, J2, J3; col. 4, lines 28-34), said joints being disposed to permit articulation of segments (figs. 15-18, elements 54 and 56) relative to each other (col. 4, lines 28-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of apparatuses described in Francis and Hong such that said arm comprises at least three segments and at least three joints, said joints being disposed to permit articulation of segments relative to each other, as described in Kondo. Doing so allows for increased folding ability (Kondo, col. 4, lines 37-50), thereby reducing storage space when stowed. 

    PNG
    media_image1.png
    309
    329
    media_image1.png
    Greyscale

Regarding claim 8, the combination of Francis and Hong, as modified, does not teach said arm, when deployed, is a cantilevered arm.
Kondo teaches said arm (fig. 1, element 50), when deployed (fig. 1), is a cantilevered arm (fig. 1; col. 4, lines 27-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of apparatuses described in Francis and Hong such that said arm, when deployed, is a cantilevered arm, as described in Kondo. Doing so increases positioning flexibility of the feed when in a deployed position, thereby improving the reflector performance.
Regarding claim 9, Francis teaches said arm (fig. 1, element 20) comprises a first segment (fig. 1, element 26; col. 3, lines 12-17) and a second segment (fig. 1, element 28; col. 3, lines 12-17), wherein said second segment (fig. 1, element 28) is closer to said distal tip (fig. 1, element 32) than said first segment (fig. 1, element 26) once said arm (fig. 1, element 20) has been unfolded (fig. 1).
The combination of Francis and Hong, as modified, does not teach said second segment is narrower than said first segment.
Kondo teaches said second segment (fig. 15, element 56; col. 4, lines 27-30) is narrower than (fig. 2, element 50) said first segment (fig. 15, element 54; col. 4, lines 27-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of apparatuses described in Francis and Hong such that said second segment is narrower than said first segment, as described in Kondo. Doing so allows for improved structural stability of the arm. 

 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Francis in view of Hong, as applied to claim 1 above, and further in view of Devillers et al. (US 5184145 A), hereinafter referred to as “Devillers”.
Regarding claim 6, the combination of Francis and Hong, as modified, does not teach when deployed, said arm holds said feed at a focus of a paraboloid formed by said mesh.
Devillers teaches when deployed (fig. 1; col. 4, lines 25-30), said arm (fig. 1, element 3; col. 4, lines 28-30) holds said feed (fig. 1, element 4; col. 4, lines 28-30) at a focus (col. 4, lines 38-42) of a paraboloid (fig. 1, element 1; col. 4, line 27) formed by said mesh (col. 5, lines 25-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of apparatuses described in Francis and Hong such that when deployed, said arm holds said feed at a focus of a paraboloid formed by said mesh, as described in Devillers. Doing so increases the antenna efficiency (Devillers, col. 4, lines 38-42).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Francis in view of Hong, as applied to claim 1 above, and further in view of Dominocielo et al. (US 20190214737 A1), hereinafter referred to as “Dominocielo”.
Regarding claim 10, the combination of Francis and Hong, as modified, does not teach each rib comprises a tip segment, a root segment, and a hinge between said root segment and said tip segment, wherein said tip segment includes a distal tip of said rib, and wherein said root segment is attached to a pusher plate to which all of said ribs are mounted.
Dominocielo teaches each rib (figs. 4 and 12, elements 103; para. [0058]) comprises a tip segment (fig. 12, elements 110 and 111; para. [0058]), a root segment (fig. 12, element 109; para. [0058]), and a hinge (fig. 12, element 116; para. [0058]) between said root segment (fig. 12, element 109) and said tip segment (fig. 12, elements 110 and 111), wherein said tip segment (fig. 12, elements 110 and 111) includes a distal tip (fig. 12, element 111 end portion) of said rib (figs. 4 and 12, elements 103), and wherein said root segment (fig. 12, element 109) is attached to a pusher plate (fig. 12, element 104; para. [0058]; fig. 17B, element 204; para. [0086]) to which all of said ribs (figs. 4 and 12, elements 103) are mounted (para. [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of apparatuses described in Francis and Hong such that each rib comprises a tip segment, a root segment, and a hinge between said root segment and said tip segment, wherein said tip segment includes a distal tip of said rib, and wherein said root segment is attached to a pusher plate to which all of said ribs are mounted, as described in Dominocielo. Doing so allows for stowing the antenna in a small volume (Dominocielo, para. [0052]).
Regarding claim 11, as best understood, the combination of Francis and Hong, as modified, does not teach said hinge couples said root segment to said tip segment.
Dominocielo teaches said hinge (fig. 12, element 116) couples said root segment (fig. 12, element 109) to said tip segment (fig. 12, elements 110 and 111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of apparatuses described in Francis and Hong such that said hinge couples said root segment to said tip segment, as described in Dominocielo. Doing so allows for stowing the antenna in a small volume (Dominocielo, para. [0052]).
Regarding claim 12, the combination of Francis and Hong, as modified, does not teach a pusher plate, wherein each of said ribs comprises a root segment that is connected to said pusher plate by a corresponding hinge.
Dominocielo teaches a pusher plate (fig. 12, element 104; para. [0058]; fig. 17B, element 204; para. [0086]), wherein each of said ribs (figs. 4 and 12, elements 103) comprises a root segment (fig. 12, element 109) that is connected to said pusher plate (fig. 12, element 104) by a corresponding hinge (fig. 12, element 113; para. [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of apparatuses described in Francis and Hong to include a pusher plate, wherein each of said ribs comprises a root segment that is connected to said pusher plate by a corresponding hinge, as described in Dominocielo. Doing so allows for deploying the hinged ribs (Dominocielo, para. [0082]) and compactly storing the hinged ribs (Dominocielo, para. [0052]).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Francis in view of Hong, as applied to claim 1 above, and further in view of Marks (US 20060270301 A1), hereinafter referred to as “Marks”.
Regarding claim 15, the combination of Francis and Hong, as modified, does not teach said mesh comprises gold-coated tungsten.
Marks teaches said mesh comprises gold-coated tungsten (para. [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of apparatuses described in Francis and Hong such that said mesh comprises gold-coated tungsten, as described in Marks. Doing so allows for the desired reflection and frequency characteristics (Marks, para. [0046]).
Regarding claim 16, the combination of Francis and Hong, as modified, does not teach said mesh comprises gold-coated molybdenum.
Marks teaches said mesh comprises gold-coated molybdenum (para. [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of apparatuses described in Francis and Hong such that said mesh comprises gold-coated molybdenum, as described in Marks. Doing so allows for the desired reflection and frequency characteristics (Marks, para. [0046]).


Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Francis (US 5635946 A), hereinafter referred to as “Francis” in view of Devillers et al. (US 5184145 A), hereinafter referred to as “Devillers”.
Regarding claim 17, Francis teaches a method comprising deploying an antenna (fig. 1; col. 2, lines 50-54) on a satellite (col. 1, lines 15-19; col. 3, lines 1-5), wherein deploying said antenna (fig. 1) comprises causing a multi-segment arm (figs. 1-2, element 20; col. 3, lines 12-16) to emerge from a frame (figs. 1-2, element 14; col. 3, lines 31-33), unfolding said multi-segment arm (fig. 2, element 20; col. 3, lines 29-31), causing a feed (fig. 1, element 30; col. 3, lines 16-17) at a distal tip (fig. 1, element 32; col. 3, lines 16-17) of said arm (fig. 1, element 20) to be held away from (fig. 1) said frame (figs. 1-2, element 14), causing a plurality of ribs (figs. 1-2, elements 16; col. 3, lines 19-26) to emerge from (fig. 2) said frame (figs. 1-2, element 14), causing a mesh (fig. 1, element 12; col. 2, lines 50-54) connected to said ribs (figs. 1-2, elements 16) to form a paraboloidal surface (fig. 1).
Francis does not teach causing a mesh connected to said ribs to form a paraboloidal surface having a focus that coincides with a location of said feed.
Devillers teaches causing a mesh (fig. 1, elements 11; col. 4, lines 54-55; col. 5, lines 25-30) connected to said ribs (figs. 1 and 11, elements 21; col. 7, lines 13-16) to form a paraboloidal surface (col. 4, lines 54-55) having a focus (col. 4, lines 38-42) that coincides with a location of said feed (fig. 1, element 4; col. 4, lines 28-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method described in Francis to include causing a mesh connected to said ribs to form a paraboloidal surface having a focus that coincides with a location of said feed, as described in Devillers.  Doing so increases the antenna efficiency (Devillers, col. 4, lines 38-42).
Regarding claim 18, as best understood, Francis implicitly teaches using said antenna (fig. 1) to establish communication with a satellite network (co. 1, lines 15-19; col. 3, lines 1-3 – satellite implies a satellite network) of which said satellite (col. 1, lines 15-19; col. 3, lines 1-3) is a constituent part.
Francis does not explicitly teach using said antenna to establish communication with a satellite network of which said satellite is a constituent part.
Devillers explicitly teaches using said antenna to establish communication with a satellite network of which said satellite is a constituent part (col. 2, lines 18-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method described in Francis to include using said antenna to establish communication with a satellite network of which said satellite is a constituent part, as described in Devillers. Doing so allows for the antenna to communicate with other devices in a system.

Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding dependent claim 7, patentability exists, at least in part, with the claimed features of said arm comprises a proximal segment having a cradle formed therein for receiving said feed.
Kondo (US 4994816 A), Greenberg et al. (US 3496687 A), and Francis (US 5635946 A) teach collapsible arms on which a feed is disposed, but do not teach said arm comprises a proximal segment having a cradle formed therein for receiving said feed.
Thus, the pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposes, or provided in the manner as claimed by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571) 272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/Leah Rosenberg/
Examiner, Art Unit 2845
08/30/2022